AO 442 (Rev. 12/85) Warrant for Arrest

                                         UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT,OF NORTH CAROLINA
                                              EASTERN DMSION


 UNITED STATES OF AMERICA                                                                   SEALED
                                                                                       WARRANT FOR ARREST
          v.
                                                                                    CRIMINAL CASE: 4:18-CR-00043-lD(l)
 ANDREW SMITH III


 To: The United States Marshal and any Authorized United States Officer. YOU ARE HEREBY COMMANDED to arrest

 ANDREW SMITH III and he/she shall be brought before the nearest Magistrate/Judge to answer an

 ___x_ Sealed Indictment _ _Superseding Indictment _ _ _Criminal Information_Complaint

_ _ Order of Court: _Violation Notice_._Probation Violation Petition charging him/her with:

_Count 1 - 18 U.S.C. § 922(g)(l) and 924: Possession of firearm by a convicted felon

                                    -
 Count 2 - 18 U.S.C. § 922(g)(l) and 924: Possession ofa firearm and ammunition by a convicted felon


                                                                      clerk of court
                                                                      Title of Issuing officer

                                                                      AUGUST 8, 2018 - RALEIGH, NORTH CAROLINA
 signat                                                               Date and Location


    Recommended Bond: DETENTION
                                                                RETURN

    This warrant was received and executed with the arrest of the above named defendant at                                           -'   .


    DATE RECEIVED
                             8j 10/1't         OFFICER     "R
                                               NAME AND TITLE OF ARRESTING                 NAME AND TITLE OF ARRESTING
                                                                                            J~
                         1cQ/; 1 hr             ~              <O~ (;J/~°N                  UUn.1- c-he--
    DATE OF ARREST
                              I    '




                                                                                                               IF~lED
                                                                                                            DEC 1~2018
                                                                                                        PETER A. MOORE, JR., CLERK
                                                                                                         US DIST~URT, EDNC
                                                                                                       BY                   DEPCLK
                        Case 4:18-cr-00043-D Document 15 Filed 12/19/18 Page 1 of 1
